Citation Nr: 0502771	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1958 
to July 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2004, the veteran and his spouse appeared before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO, and gave testimony in support of his claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A low back disability clearly and unmistakably pre-
existed service.  

3.  The veteran's low back disability was not aggravated 
during service and did not permanently increase in severity 
during active service.  


CONCLUSION OF LAW

Preexisting low back disability was not aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran has testified that he is receiving disability 
benefits from the Social Security Administration (SSA).  The 
claims file does not contain a copy of any SSA decision or 
any exhibits to that decision.  However, the Board finds that 
remanding this case to secure SSA records is not necessary 
since current records of treatment and examination would not 
be pertinent to the claim.   
)))))))))))))))))))))))))))))))))))


The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in September 2002, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the September 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The veteran seeks service connection for a low back 
disability.  His service medical records are incomplete, and 
presumed to have been destroyed in a fire at the NPRC.  
Therefore, in a case such as this, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  OHare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Evidence

There is no service entrance examination report of record.  
Available service medical records reveal that the veteran was 
examined in July 1958, and provided a history of having 
injured his low back in 1956 while employed by a printing 
company in New York.  It was noted that he was fully 
compensated for this injury.  He reported that since this 
injury in 1956, he had intermittent episodes of low back pain 
with radiation down his right leg and numbness in his right 
leg.  The veteran reported having continuing pain since 
service entrance.  He currently reported waking up with 
severe back pain with radiation into the right leg and 
numbness of the right leg.  X-rays were normal.  The 
diagnosis was, herniation of nucleus pulposus, L-5 S-1 on the 
right following injury sustained in the fall of 1956 while 
employed by a printing concern in New York City.  It was 
noted that the veteran was lifting heavy cartons of paper off 
of a truck when he noted a sharp catching pain in his low 
back with radiation down the right leg manifested by 
intermittent episodes of low back pain with sciatic radiation 
down right leg and numbness in the right leg on prolonged 
standing, sitting, walking or marching.  It was noted that 
this existed prior to service.  

The record contains a January 1960 report of contact, VA Form 
119.  The Workmen's Compensation Board in New York was 
contacted by VA in person.  The report documents that the 
veteran had a claim for compensation for a back injury which 
occurred in 1956 at work.  The case was closed for non-
appearance.  

Private medical records show treatment for back complaints 
from beginning in the 2000's to 2003.  

The veteran was examined by VA in April 2003.  A history was 
taken and the veteran was examined.  The examiner diagnosed 
lumbar disc and joint disease and opined that this was not 
likely the result of service.  The examiner stated that the 
clinical summary in July 1958 showed that the veteran had 
intermittent exacerbations of low back pain before he entered 
service.  It was stated that the veteran was able to complete 
basic training with intermittent back pain.  The examiner 
stated that there was no history of acute injury preceding 
the acute episode that the veteran was treated for in July 
1958.  

In a September 2004 letter, the veteran's private doctor 
reported that the veteran has chronic back pain consistent 
with an old injury.  It was noted that the veteran gave a 
history of an injury in the Army in 1958 and that it seemed 
likely that his current condition is related to this old 
injury.  It does not appear that the examiner had access to 
the veteran's medical records.  


Laws and Regulations

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  Id. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The presumption of aggravation of the preexisting disorder is 
given in the absence of a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 (2004); 
VAOPGCPREC 3-03.  

The Board notes that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
This means the base line against which the Board is to 
measure any worsening of a disability is the veteran's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service. 38 U.S.C.A. § 1110.  Alternatively, service 
connection may be granted for any disorder that preexisted 
military service if the disability was aggravated during 
military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is indicated when a disability increases beyond 
its normal progression as a result of military service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id.

As to the presumption of soundness, the Board notes that 
there is no service entrance examination in the file.  
However, clear and unmistakable evidence supports a finding 
that the veteran had a low back disability prior to service 
entrance.  The Board notes that a thorough and detailed 
history was provided by the veteran when he was treated in 
service regarding treatment for a back injury and continuing 
problems since 1956.  In addition, information from Workmen's 
Compensation dated in 1960 confirms that the veteran suffered 
an injury to his back while working in 1956.  While the 
veteran currently testified that he had not had an injury 
prior to service, the Board finds that his statement lacks 
credibility when compared to the medical evidence provided at 
the time of treatment in service and when the official 
notification from Workmen's Compensation verifies that the 
veteran did injure his back in 1956.  Thus the first prong of 
the test is satisfied.  

Secondly, the evidence shows that the pre-existing low back 
disability was not aggravated by service.  As noted, the VA 
examiner stated that the veteran's disability was not the 
result of service; that he had intermittent pain prior to and 
during service; and that he had no injury in service.  Thus 
the inservice complaints have been shown by objective medical 
evidence to be flare-ups of the preexisting disorder and not 
sufficient to be considered aggravation.  

The Board notes that a private examiner has stated that the 
veteran's "injury" in the Army is related to his current 
condition.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
doing so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The private examiner's opinion is of little probative value 
since it is based on a history provided by the veteran.  The 
examiner did not have the veteran's records to review.  
Further the record does not show that the veteran sustained 
an injury in service, thus there is no basis for the opinion.   

Based on the above, the Board finds that the veteran's 
preexisting back injury was not aggravated during the 
veteran's military service. 


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


